IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0236-07


TERENCE CHADWICK LAWRENCE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS  COUNTY



 Johnson, J., filed a concurring opinion.

C O N C U R R I N G   O P I N I O N


	I concur in the judgment of the Court for the reasons stated in Judge Cochran's concurring opinion.
The statute challenged by appellant is neither void for vagueness nor deficient in notice, thus it is not facially
unconstitutional.  That is not to say, however, that the statute could not be unconstitutional as applied.   In
this case, it is clear that appellant knew that his victim was pregnant, that he killed her because she was
pregnant, and that he intended to kill the fetus.  However, it is easy to foresee that there will be cases
involving the stranger-on-stranger murder of a woman who is in the early stages of pregnancy and who
would not appear to be pregnant to even a careful observer.  In such a case, the statute may be
unconstitutional as applied because the defendant did not have actual knowledge of the pregnancy and
could not, therefore, have intended the death of the fetus.   Because the opinion of the Court does not limit
its finding that the statute is constitutional to facial constitutionality, I concur in the judgment only.

Filed: November 21, 2007
Publish